Citation Nr: 0307926	
Decision Date: 04/25/03    Archive Date: 04/30/03	

DOCKET NO.  02-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently rated 10 percent disabling. 

2.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).  A June 1999 rating decision denied the veteran 
an increased evaluation, in excess of 20 percent, for his 
service-connected bilateral defective hearing.  An October 
2001 rating decision denied the veteran an increased 
evaluation, in excess of 10 percent, for his service-
connected left knee disorder.

This case was previously before the Board and in April 2001 
the issue of an increased evaluation for the veteran's 
bilateral defective hearing was remanded to the RO for 
further development.  While in remand status, the disability 
evaluation for this disorder was increased from 20 percent to 
50 percent, effective from April 1999 by an RO rating action 
dated in July 2001.  The case has since been returned to the 
Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's left knee arthritis is manifested by 
complaints of pain, crepitus, tenderness, and x-ray evidence 
of minimal degenerative changes, with range of left knee 
motion measuring at full extension and flexion between 120 to 
135 degrees.

2.  The veteran's bilateral hearing loss is manifested by IX 
hearing in the right ear and VII hearing in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).

2.  The criteria for an increased evaluation for bilateral 
defective hearing, in excess of 50 percent, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85 
and Part 4, Diagnostic Code 6103 (effective prior to June 10, 
1999); 38 C.F.R. § 4.86(a) and Part 4, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirements that a claimant submit evidence of a well 
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided through the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant, and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decisions dated in June 1999 and in October 
2001 as well as a statement of the case dated in September 
1999 and an April 2000 supplemental statement of the case 
with respect to the veteran's claim for an increased 
evaluation for bilateral defective hearing and a February 
2002 statement of the case with respect to the claim for an 
increased evaluation for his left knee disorder.  These 
documents provide notice of the law and governing 
regulations, the evidence needed to support the veteran's 
claims and the reasons for the determinations made regarding 
the claims.  Additionally, the veteran was provided letters 
by the RO in May 2001 and August 2001, which informed him of 
the evidence necessary to establish entitlement to the 
benefits sought and what information the VA will obtain on 
his behalf.  Further, the record discloses that the VA has 
also met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Most notably, copies 
of the veteran's relevant VA outpatient treatment records and 
reports of diagnostic studies have been associated with the 
claims file.  In June 2001 and in August 2001 the veteran was 
afforded VA examinations in support of his claim.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative had been given the opportunity 
to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also DelaCruz v. Principi, 15 Vet. App. 143 (2001).  

Factual Background

The veteran's service medical records reveal that, in 
February 1968, the veteran presented to a service department 
treatment facility with complaints of multiple joint pain, to 
include pain in both knees, without any report of trauma.  
Comprehensive medical examinations provided to the veteran in 
May 1970 for overseas duty and in December 1974 for purposes 
of retirement, noted on clinical evaluation of the veteran's 
lower extremities left knee pain and crepitus, respectively.  
Bilateral high frequency hearing loss was also diagnosed on 
the veteran's December 1974 examination for service 
retirement.

Post service the veteran's hearing was evaluated by a hearing 
aid specialist in July 1976.  The veteran was found to have 
moderate to severe hearing loss in both ears.  Hearing aids 
were recommended.  

On the veteran's initial VA examination in December 1976, the 
veteran complained of pain in the left knee joint due to 
degenerative arthritis and also of high frequency hearing 
loss.  He stated that there was no history of any particular 
injury to the left knee.  On physical examination, the left 
knee showed normal configuration and normal range of active 
and passive motion.  The joint was stable with stable 
articular ligaments and articular capsule.  There was no 
swelling, edema or effusion.  There was minimal crepitation 
in the joint, which was noted by his examiner to be 
indicative of clinical evidence of osteoarthritis.  There 
were no clinical findings referable to the presence or 
absence of hearing loss.  

On VA examination in February 1997, the veteran attributed 
his knee pain to working on hard cement and steel floors 
while in the service.  He described his knee pain as worse on 
the left than on the right and denied any frank history of 
trauma.  He stated that his knee pain is worse with activity 
or any prolonged ambulation and denied any frank feelings of 
instability.  On physical examination, both knees were 
symmetric with 0 to 120 degrees' range of motion.  Both knees 
had a negative Lachman, no pivot shift, and no posterior sag.  
There was no intra-articular effusion.  There was bilateral 
symmetric significant medial joint line tenderness, somewhat 
worse on the left than on the right.  An X-ray of the knees 
was reported to be essentially unremarkable with no 
significant degenerative changes.  

Service connection for left knee arthritis was established by 
an RO rating decision dated in August 1997.  This disorder 
was rated noncompensably disabling from July 1996 to June 
1998 and 10 percent disabling since June 1998 under 
Diagnostic Code 5010 of VA Schedule for Rating Disabilities 
(Rating Schedule).  

When examined by VA in June 1998, the veteran described 
anteromedial pain in the left knee with a maximum ambulatory 
distance of approximately one-third of a mile.  He said that 
he had chronic aching and tenderness that is not associated 
with swelling and experiences pain when climbing stairs and 
with chairs.  He added that the pain had been gradually 
increasing.  On physical examination, the veteran's gait was 
noted to be somewhat antalgic, favoring the left leg.  Range 
of motion was from 0 to 135 degrees in both knees.  The knees 
were ligamentously stable with no evidence of effusion.  
There was tenderness to palpation at the mediofemoral condyle 
and the medial tibial plateau on the left.  Palpable 
osteoarthritic changes appeared to be evident.  Distal motor 
function was good.  Quadriceps measured 49 centimeters on the 
left and 511/2 centimeters on the right.  X-rays were obtained 
and showed mild degenerative changes consistent with medial 
joint space narrowing.  

A VA outpatient treatment record received in connection with 
the veteran's claim and dated in September 1998 notes that an 
evaluation of the veteran's hearing that month disclosed 
precipitous mild to profound sensorineural hearing loss, 
bilaterally.  Speech audiometry revealed 44 percent 
recognition in the left ear, 88 percent "w[ith] visual cues;" 
and 64 percent in the right ear, 88 percent "w[ith] visual 
cues."  

The veteran was afforded a VA audiological examination in May 
1999.  On this examination the veteran reported a gradually 
progressing bilateral hearing loss in service.  He also 
reported that his first hearing aids were issued in the mid-
1980's and that he has good amplification benefits from his 
current aids, which were issued to him by VA in December 
1988.  On this examination a VA audiologist certified that in 
the right ear, pure tone thresholds at 1,000, 2,000, 3,000 
and 4,000 hertz frequencies were 35, 80, 80 and 90 decibels, 
respectively, for an average of 71 decibels.  Pure tone 
thresholds in the left ear at corresponding frequencies were 
50, 75, 75 and 85 decibels for an average of 71 decibels.  
Speech recognition bilaterally was 84 percent correct.  The 
examiner reported that the results indicated mild to severe 
sensorineural hearing loss bilaterally with good speech 
discrimination.

A private audiometric evaluation in March 2000 showed average 
pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 hertz 
of 76 decibels in each ear (lay estimate from submitted 
graph).  Speech discrimination was 70 percent on the right 
and 0 percent on the left.  Speech discrimination with Master 
hearing aid was 80 percent bilaterally.  

VA outpatient treatment records compiled between May and 
August 2001 and received in connection with the veteran's 
claim includes an August 2001 X-ray of the veteran's left 
knee.  This X-ray was interpreted to reveal minimal 
degenerative changes in all three joint compartments.  Joint 
spacing appeared minimally narrowed in the medial 
compartment.  There was no fracture indicated.  There was 
advanced arteriosclerosis of the extremity vessels.  

On his most recent VA audiological evaluation in June 2001 
the veteran reported hearing difficulty with the phone and 
television.  He said that he can hear, but has great 
difficulty understanding.  On audiological evaluation the 
veteran had pure tone thresholds in the right ear at 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz of 
35, 40, 85, 85 and 90 decibels for a four-frequency average 
of 75 decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 40, 60, 80, 85 and 90 decibels 
for a 4-frequency average of 79 decibels.  Speech recognition 
threshold in the right ear was 44 percent correct and in the 
left ear, 64 percent correct.  The examiner noted that the 
veteran's word recognition scores were considered fair at 
loud conversational levels.  

On VA examination in August 2001, it was noted that the 
veteran had a past medical history of knee problems that had 
been slowly progressive since 1967 and for which he takes 
pain medications, to include Celebrex.  It was noted that he 
carried a cane in his left hand and complained of left knee 
pain that was constant and wakened him at night.  It also 
said he has symptoms of giving way and can only walk a 
quarter-mile with significant pain without his cane.  On 
physical examination, range of motion of the left knee was 
from 0 to 125 degrees.  There were positive palpable bony 
osteophytes medially and positive medial joint line 
tenderness.  The veteran was noted to have mild to moderate 
patellofemoral crepitance.  The knee was stable 
ligamentously.  Physical examination findings consistent with 
medial compartment degenerative arthritis with possible mild 
patellofemoral arthritis was a diagnostic assessment.  

Subsequent outpatient treatment records show that the veteran 
was seen at a VA outpatient treatment clinic in January 2001 
and was provided Tylenol 3 HS to relieve pain of arthritis.  
When seen in May 2002, a clinical evaluation of the veteran's 
extremities revealed mildly hypertrophic knees with limited 
range of motion and some muscular tenderness.

Legal Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, the aforementioned 
Rating Schedule, 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease and injuries incurred or 
aggravated during military service and the residual condition 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2002).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination and reduction on normal 
excursions of movements, including pain on movement of a 
joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held that 
a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flareups.  The Board notes that the provisions of 38 C.F.R. 
4.40 and 4.45 should be considered in conjunction only with 
diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 




Analysis

A.  Left Knee

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is no percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

Degenerative arthritis (hypertrophic) osteoarthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application, for each 
such major joint or group of major joints affected by 
limitation of motion, to be combined, not added, under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned when there's X-ray evidence of involvement 
of two or more major joint groups.  38 C.F.R. Part 4, 
Diagnostic Code 5003.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.

In VAOPGCPREC 23-97 (July 1, 1997), VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic 
Code 5257, and a veteran also has limitation of knee motion, 
which at least meets the criteria for a no percent evaluation 
under Diagnostic Code 5260 or 5261, separate evaluations may 
be assigned for arthritis or limitation of motion and 
flexibility.  However, General Counsel stated that if the 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  See also VAOPGCPREC 9-98 
(August 14, 1998).  

The veteran is currently in receipt of a 10 percent rating 
under Diagnostic Code 5010 for his left knee disability based 
on a finding of arthritis of the left knee with painful 
motion.  

The record establishes that the left knee disorder is 
manifested by subjective complaints of pain, clinical 
findings of tenderness to palpation, crepitus and 
radiological evidence of osteoarthritis characterized as mild 
by the veteran's VA examiner in August 2001.  

The veteran's symptoms include, as noted on his most recent 
VA examination, limitation of flexion of the left knee to 125 
degrees without any restriction in extension.  Thus, the 
veteran has not objectively demonstrated left knee motion 
limited to a degree such as to warrant assignment of even a 
zero percent rating for this disorder under Diagnostic 
Codes 5260 and/or 5261.  

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations, which affect 
function.  Generally, these ratings should address the 
manifestations as productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of 
pain, there is no objective evidence of additional motion 
limitation, or additional functional loss to include weakness 
to support a higher rating under the motion limitation 
diagnostic codes.  See DeLuca, 8 Vet. App. 202.

Neither does the evidence show the presence of other left 
knee manifestations that would support the assignment of a 
separate compensable evaluation for this disability.  The 
Board acknowledges the veteran's complaints of left knee 
instability on VA examination in August 2001.  However, the 
medical evidence does not objectively confirm left knee 
instability.  In fact, the report of his August 2001 VA 
examination specifically notes that the veteran's left knee 
is stable ligamentously.  Absent objective evidence of 
instability, a separate or higher evaluation under Diagnostic 
Code 5257 is not warranted.

As noted, a 10 percent disability evaluation for degenerative 
arthritis of the left knee under Diagnostic Code 5010 is in 
effect.  This is because, even though the left knee does not 
approximate the criteria for a compensable rating for 
limitation of flexion or extension, X-ray findings have 
confirmed arthritis.  Diagnostic Code 5003 specifically 
requires that a 10 percent rating be assigned when there is 
limitation of motion in a joint affected by service-connected 
arthritis.  However, a 10 percent rating is the maximum 
rating in this case available under Diagnostic Code 5003 
pertaining to arthritis.  There are otherwise no objective 
findings demonstrating entitlement to a rating in excess of 
10 percent for the left knee under any other potential 
applicable diagnostic code.  As such, the veteran's claim for 
increased evaluation for left knee disorder must be denied.  

B.  Bilateral Defective Hearing.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective January 10, 1999.  66 Fed. Reg. 
25, 202 (1999).  The current version of the rating schedule 
provides a table for rating purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, established by State-licensed audiologists 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1,000, 2,000, 3,000, 
and 4,000 hertz divided by 4.  38 C.F.R. § 4.85.  Table VI is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear, the horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having the 
better hearing.  Id.  

Under the new criteria, Table VIa is used when the examiner 
certifies the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or where indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the pure tone thresholds in each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz (at 55 
decibels or more) the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Where the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In the veteran's case, audiologic evaluations conducted in 
May 1999 show that for the right ear pure tone thresholds 
were 35, 80, 80, and 90 decibels at 1,000, 2,000, 3,000, and 
4,000 hertz, respectively, for an average of 71 decibels.  
The left ear pure tone thresholds were 50, 75, 75, and 85 
decibels for an average of 71 decibels.  Speech 
discrimination was 84 percent correct bilaterally.  These 
findings correspond to level III hearing bilaterally, which 
is noncompensable under the rating schedule.  As noted by the 
Board in its April 2001 remand, the outpatient examination of 
the veteran's hearing in September 1998 showed distinctly 
lower speech discrimination scores when visual cues were not 
used and indicated that the veteran's hearing was more severe 
than indicated on the audiological evaluation provided to him 
in May 1999 by VA.

This was shown to be the case in the subsequent audiological 
evaluation in June 2001.  This evaluation showed that for the 
right ear pure tone thresholds were 40, 85, 85 and 90 
decibels at 1,000, 2,000, 3,000, and 4,000 hertz 
respectively, for an average of 75 decibels with speech 
discrimination score of 44 percent correct.  For the left 
ear, pure tone thresholds were 60, 80, 85 and 95 decibels, 
respectively, at the same frequencies, for an average of 79 
decibels, with a speech discrimination score of 64 percent 
correct.  These findings correspond to level IX on the right 
ear and level VII in the left ear, under Table VI, and 
support the assignment of a 50 percent evaluation under Table 
VII.  

Significantly, on his most recent audiological evaluation, 
the veteran also exhibited an exceptional pattern of hearing 
loss under 38 C.F.R. § 4.86(a) as his pure tone thresholds in 
the left ear on that evaluation were 55 decibels or more in 
the four specified frequencies.  However, the numeric 
designation for the veteran's left ear hearing loss remains 
as VII under Table VIa and, thus, provides no basis for an 
evaluation in excess of 50 percent notwithstanding the 
veteran's exceptional pattern of hearing as demonstrated.  

The objective evidence simply has not shown that the 
veteran's service-connected bilateral hearing loss has 
increased to a level in excess of 50 percent.  The veteran's 
contention that his hearing loss is more disabling than 
currently evaluated is insufficient to establish entitlement 
to an increased evaluation for the disability as disability 
ratings for hearing impairment are derived as noted above by 
a mechanical application of the rating schedule.  See 
Lendenmann, supra.  Here, the mechanical application clearly 
establishes a 50 percent rating and no more for the service-
connected bilateral hearing deficit.

It is noted that during the pendency of this appeal, VA 
issued new regulations for evaluating hearing loss and 
diseases of ears and other sense organs, effective June 10, 
1999.  See 64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  
The new regulations were codified at 38 C.F.R. §§ 4.85-4.87a 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the RO did not 
apply the revised criteria in its evaluation of the veteran's 
increased rating claim for bilateral defective hearing.  
However, there is no prejudice to the veteran since the 
results under both the old and new set of rating criteria are 
identical.

In reaching these two determinations above, the Board has 
considered the doctrine of granting the benefit of the doubt 
to the veteran but does not find that the evidence is 
approximately balanced such as to warrant its application.


ORDER

An increased evaluation for arthritis of the left knee, 
currently rated 10 percent disabling, is denied.

An increased evaluation for bilateral hearing loss, currently 
rated 50 percent disabling, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

